It is immaterial whether the authority to commence suits was originally conferred upon Kinsley, because, after commencing the suits under the advice of counsel, he made a full report of all his doings at a town-meeting held November 1, 1879, specially called, as appears from the warrant, for the purpose of hearing Kinsley's report as town agent, and to see what action the town would take in relation to the prosecution, compromise, or discontinuance of the suits commenced by him in favor of the town. At this meeting the report of Kinsley as agent was read and accepted, a motion to discontinue the suits was voted down, and Kinsley was authorized "to refer, compromise, or settle any suits now pending, as in his judgment is for the best interests of the town." If no previous authority was given, this action of the town was a recognition of Kinsley as agent and a ratification of his agency. It not only confirmed what had been done, but it clothed him with additional powers in the future management and control of the pending suits. Greenland v. Weeks,49 N.H. 472; Grant v. Beard, 50 N.H. 129; Lisbon v. Holton, 51 N.H. 209; Niles v. Patch, 13 Gray 254; Arlington v. Peirce, 122 Mass. 270.
The plaintiff being a special agent to manage and conduct the suits, the selectmen have no authority or control in the matter.
Exceptions overruled.
SMITH, J., did not sit: the others concurred.